significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division jun re dear this letter is to inform you that effective for the plan_year beginning october conditional approval has been granted for your request for a modification of our ruling letter dated date as modified by our ruling letter dated date the letters dated date and date shall be collectively referred to as letter_ruling the conditions of this approval are specifically described below your authorized representative agreed to these conditions in a letter dated date it should be noted that the mailing address has changed for filing copies of the actuarial valuation report to this office pursuant to the letter_ruling the plan was conditionally granted a -year extension for amortizing the plan's unfunded liabilities described in sec_412 of the internal_revenue_code code and sec_302 of the employee_retirement_income_security_act_of_1974 erisa prior to amendment by the pension_protection_act of ppa '06 for the plan_year beginning date pursuant to letter_ruling the amortization extension under sec_412 of the code had been granted subject_to the following conditions a credit balance is maintained such that the credit balance is at least as large as the accumulation at the plan's valuation rate of the amortized at the plan's valuation rate over a period of years differences between the amortization payments of the extended bases amortized at the sec_6621 b rate and the amortization payments of such bases had such bases been extended and amortized at the plan's valuation rate the plan's funded ratio calculated by dividing the plan's market_value of assets by its actuarial accrued liability computed using the unit credit method and the plan's assumptions as of date for plan years beginning before date and computed using the unit credit method and the plan's assumptions as of date for plan years beginning on and after date remain a no less than for each valuation_date from date through date inclusive b no less than for each valuation_date from date through date inclusive c no less than for each valuation_date from date through date inclusive d no less than for each valuation_date from date through date inclusive e no less than for each valuation_date from date through date inclusive f no less than for each valuation_date from date through date inclusive g for each valuation_date subsequent to date no less than greater than the required funded ratio as of the previous valuation_date until a funded ratio of is achieved october for example because the floor funded ratio as of date is the funded ratio must be at least as of october and as of october for each plan_year that the extension remains in effect starting with the plan_year beginning date a copy of the actuarial valuation report for each plan_year will be provided to this office by eight and one half months after the end of the plan_year at the address below irs- ep classification metro tech center fulton street brooklyn ny within 30-days after any amendment is made that is subject_to sec_412 of the code and sec_302 of erisa as discussed below or after any_action is taken that has the effect of such an amendment the plan_sponsor must request a ruling approving the plan's prospective amortization of unfunded liabilities and pay the applicable user_fee the letter_ruling stated that if any one of these conditions was not satisfied the approval to extend the amortization periods for amortizing the unfunded liabilities would be retroactively null and void however the service would consider modifications of these conditions especially in the event that unforeseen circumstances beyond the control of the fund caused the actual experience of the plan to fail the funded ratio condition an example of such an unforeseen circumstance would include a market 2014370ji fluctuation affecting the value of the plan's assets such an unforeseen circumstance occurred during the plan years ending date and date with a general decline in assets worldwide which was followed by a severe protracted recession granting the modification of the letter_ruling carries out the purposes of erisa and provides adequate protection for participants under the plan and their beneficiaries further failure to permit the modification will result in a a substantial risk to the voluntary continuation of the plan or b a substantial curtailment of pension benefit levels or employee compensation and be adverse to the interests of plan participants in the aggregate accordingly your request for a modification of the letter_ruling has been granted this approval modifies condition and condition contained in the letter_ruling to read as follows no other conditions are modified the plan's funded ratio calculated by dividing the plan's market_value of assets by its actuarial accrued liability computed using the unit credit method and the plan's assumptions as of date for plan years beginning before date and computed using the unit credit method and the plan's assumptions as of date for plan years beginning on and after date remain a no less than for each valuation_date from date through date inclusive b no less than for each valuation_date from date through date inclusive c no less than for each valuation_date from date through date inclusive d no less than for the date valuation_date e no less than for both the date and date valuation dates f no less than for each valuation_date from date through date inclusive g no less than for each valuation_date from date through date inclusive a for each valuation_date subsequent to date no less than greater than the required funded ratio as of the previous valuation_date until a funded ratio of is achieved october for example because the floor funded ratio as of date is the funded ratio must be at least as of october and as of october for each plan_year that the extension remains in effect starting with the plan_year beginning date a copy of the actuarial valuation report for each plan_year will be provided to this office by eight and one half months after the end of the plan_year at the address below internal_revenue_service manager actuarial group constitution avenue n w nca-629 washington dc if any one of the conditions written in letter_ruling as modified by this letter is not satisfied the approval to extend the amortization periods for amortizing the unfunded liabilities would be retroactively null and void to date however the service will consider modifications of these conditions especially in the event that unforeseen circumstances beyond the control of the fund may cause the actual experience of the plan to fail the funded ratio condition an example of such an unforeseen circumstance would be market fluctuations which affect the value of the plan's assets of course any request for a modification is considered another ruling_request and would be subject_to an additional user_fee your attention is called to sec_412 of the code and sec_302 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while the amortization extension remains in place please note that any amendment that increases liabilities for a profit sharing plan or any other retirement plans whether qualified or unqualified maintained by the trustees for the plan and covering participants of the plan to which this ruling applies would be considered an amendment for purposes of sec_412 of the code and sec_302 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan whether qualified or unqualified maintained by the trustees for the plan and covering participants of the plan to which this ruling applies would be considered an amendment for purposes of sec_412 of the code and sec_302 of erisa it should be noted that should your amortization extension become prospectively null and void on a future date the following steps must be taken in determining the funding_standard_account as of the beginning of the plan_year in which it becomes prospectively null and void revocation date effective at the revocation date the balance of each extended amortization base would be redetermined as an amount equal to the balance that each extended base would have had if the extension had not been granted hereinafter the redetermined prospective revocation balance for this purpose if as of the revocation date the base would have been fully amortized had the extension not been granted the redetermined prospective revocation balance on account of such base as of the revocation date shall equal dollar_figure there is a one-time charge to the funding_standard_account at the revocation date on account of each extended amortization base equal to the excess of a over b where a is the actual balance of the extended amortization bases determined as if the amortization extension was not null and void on the revocation date note that the balance of each extended amortization base is determined as the prior year's balance brought forward with interest at the prior year's valuation interest rate less the prior year's extended amortization payment brought forward with interest at the prior year's sec_6621 b rate b is the redetermined prospective revocation balance the annual amortization charge at the revocation date for each amortization base that was previously extended shall be redetermined by amortizing each redetermined prospective revocation balance over the remaining amortization period determined without regard to the extension previously granted under sec_412 of the code the resulting amortization charges would be determined using the applicable valuation interest rate at the revocation date note that if the redetermined prospective revocation balance of an extended base is dollar_figure there is no amortization charge with respect to such base at the revocation date at the revocation date the reconciliation account shall be redetermined as if the amortization extension had never been approved your attention is called to sec_431 b b of the code which provides for an adjustment to the funding_standard_account when a multiemployer_plan leaves reorganization if a multiemployer_plan is not in reorganization in the current plan_year but was in reorganization in the immediately preceding plan_year any balance in the funding_standard_account at the close of such immediately preceding plan_year shall be eliminated by an offsetting credit or charge as the case may be and shall be taken into account in subsequent plan years by being amortized in equal installments until fully amortized over a period of plan years this ruling is directed only to the taxpayer that requested it sec_611 o k of the code provides that it may not be used or cited by others as precedent ' we have sent a copy of this letter to the manager ep classification in baltimore maryland to the manager ep compliance unit in chicago illinois and to your authorized representatives pursuant to a power_of_attorney on file in this office if you have any questions regarding this matter please contact at sincerely cc david m ziegler manager employee_plans actuarial group
